 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   AARON D. PENNEKAMP
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00202-TLN
12
                                  Plaintiff,             STIPULATION CONTINUING STATUS
13                                                       CONFERENCE & NON-EVIDENTIARY
                            v.                           HEARING; STIPULATION REGARDING
14                                                       EXCLUDABLE TIME PERIODS UNDER SPEEDY
     GABRIEL ARAUZA,                                     TRIAL ACT; FINDINGS AND ORDER
15
                                  Defendant.             DATE: April 2, 2020
16                                                       TIME: 9:30 a.m.
                                                         COURT: Hon. Troy L. Nunley
17

18                                               STIPULATION
19           Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20 through defendant’s counsel of record, hereby stipulate as follows:

21           1.     By previous order, this matter was set for a status conference regarding defendant’s
22 competence and a non-evidentiary hearing on defendant’s motion to suppress on April 2, 2020. See Dkt.

23 No. 35.

24           2.     By this stipulation, defendant now moves to continue the status conference and non-
25 evidentiary hearing until May 7, 2020, at 9:30 a.m.. The defendant and the government agree that the

26 time between April 2, 2020 and May 7, 2020 is automatically excludable under the Speedy Trial Act,

27 because there is still pending a pre-trial motion to suppress. See 18 U.S.C. § 3161(h)(1)(D).

28           3.     Moreover, defendant separately moves to exclude time between April 2, 2020, and May

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1 7, 2020, at 9:30 a.m., under 18 U.S.C. § 3161(h)(7) and Local Code T4.

 2         4.     Regarding this Local Code T4 motion, the parties agree and stipulate, and request that the

 3 Court find the following:

 4                a)      The government has represented that the discovery associated with this case

 5         includes police reports, probation officer reports, documents related to the defendant’s criminal

 6         history, and other paper discovery. All of this discovery has been produced to defendant’s

 7         counsel.

 8                b)      Defense counsel desires additional time to review the discovery, review the

 9         government’s opposition to defendant’s motion to suppress, conduct additional research into this

10         case, discuss the case with her client, prepare for the hearing concerning defendant’s motion to

11         suppress, and otherwise prepare for trial in this matter.

12                c)      Counsel for defendant believes that failure to grant the above-requested

13         continuance would deny her the reasonable time necessary for effective preparation, taking into

14         account the exercise of due diligence.

15                d)      The government does not object to the continuance.

16                e)      Finally, in addition to the general public-health concerns cited by General Order

17         Nos. 611 and 612 issued by this Court on March 17 and 18, 2020, and presented by the evolving

18         COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case because counsel

19         have been encouraged to telework and minimize personal contact to the greatest extent possible,

20         and—consistent with that public-health guidance—it will be difficult for defense counsel to

21         adequately prepare for the hearing and meet with her client in advance of such hearing.

22                f)      Based on the above-stated findings, the ends of justice served by continuing the

23         case as requested outweigh the interest of the public and the defendant in a trial within the

24         original date prescribed by the Speedy Trial Act.

25                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26         et seq., within which trial must commence, the time period of April 2, 2020 to May 7, 2020, at

27         9:30 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

28         Code T4] because it results from a continuance granted by the Court at defendant’s request on

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 2          best interest of the public and the defendant in a speedy trial.

 3          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
     Dated: March 26, 2020                                    MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ AARON D. PENNEKAMP
11                                                            AARON D. PENNEKAMP
                                                              Assistant United States Attorney
12

13
     Dated: March 26, 2020                                    /s/ SHARI RUSK
14                                                            SHARI RUSK
15                                                            Counsel for Defendant
                                                              GABRIEL ARAUZA
16

17

18
                                            FINDINGS AND ORDER
19
            IT IS SO FOUND AND ORDERED this 26th day of March, 2020.
20

21

22

23                                                                   Troy L. Nunley
                                                                     United States District Judge
24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
